DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what materials would  be included for “suitable.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 15, 18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Frey (US 2,138,914).
As to claim 1, Frey teaches a hanger for items of clothing comprising: a rigid support member 16 and 5a hanging portion 2 comprising a plurality of clamping elements 4 which are resiliently movable to receive, hold and release clothing items therebetween and are arranged in a line in side-by-side relationship extending from the rigid support member.  
As to claim 3, Frey teaches the rigid support 15member and the hanging portion are formed separately and assembled together via fastener 9.  
As to claim 4, Frey teaches the rigid support member comprises a channel 21 that receives and supports at 20least a portion of the hanging portion.  
As to claim 5, Frey teaches the hanging portion comprises a backing strip 22 for the clamping elements that is adapted to slide in and be supported by the channel of 25the rigid support member.  
6, Frey teaches the clamping elements 4 are resilient clamping elements and are biased towards a closed, clamping position in an as- 30manufactured form of the hanger.  
As to claim 7, Frey teaches the clamping elements 4 comprise a continuous length of a material, typically a resilient material (wire), formed with side-by-side folds in a 35concertina arrangement, with the adjacent folds defining the clamping elements arranged in a line of clamping elements.  
As to claim 8, Frey teaches adjacent folds define a narrow opening (between 4) for receiving a clothing item, with the clothing item in use being inserted into the opening 5against the resilience of the adjacent folds and retained between the adjacent folds by the resilience of the adjacent folds, with the resilience of the adjacent folds applying an inward clamping force to the clothing item.  
As to claim 109, Frey teaches the folds 4 are defined by inner and outer curved webs (4/7) and clamping sides 6 interconnecting the webs, with the inner curved webs being connected to the backing strip and the outer curved webs defining outwardly curved surfaces that space apart the 15openings along the length of the line of clamping elements.  
As to claim 10, Frey teaches the clamping elements comprise teeth (portions left of 6 in figure 3) for gripping items 20therebetween.  
As to claim 11, Frey teaches least one attachment member 24 to secure the hanger to a support structure.  
As to claim 12, Frey teaches the attachment member 24 is part of or attachable to the hanging portion.  

As to claim 15, Frey teaches 15, the attachment member 24 is capable of being separated from the rigid support member and the hanging portion and is attachable to one or other of these components, with the hanger being an assembly of the 5components.  
As to claim 18, the attachment member 16 includes an elongated strip of resilient material 20comprising a first end and a second end, with the first end comprising a first aperture and the second end comprising a second aperture, wherein the first aperture and the second aperture are connectable by a fastening means thereby securing the hanger to the support 25structure.  
As to claim 21, the wire is made of metal.
Claim(s) 1, 3-13, 15, 18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Drower (US 5,915,573).
As to claim 1, Drower  teaches a hanger for items of clothing comprising: a rigid support member 33 and 5a hanging portion 53 comprising a plurality of clamping elements 55 which are resiliently movable to receive, hold and release clothing items therebetween and are arranged in a line in side-by-side relationship extending from the rigid support member.  
As to claim 2, Drower teaches the rigid support member and the hanging portion are integrally formed together.  
As to claim 11, Drower teaches teaches least one attachment member 71 to secure the hanger to a support structure.

As to claim 15, Drower teaches the attachment member 71 is capable of being separated from the rigid support member and the hanging portion and is attachable to one or other of these components, with the hanger being an assembly of the 5components. 
As to claim 16, Drower teaches the attachment member includes a suction cup 71 or a magnetic element that is attachable to the rigid support member and to the support 10structure.  
As to claim 17, the suction cup 71 is an injection moulded one-piece unit that has a suction cup element to attach the unit to the support structure and is 15also formed to slide onto an end of the rigid support member 33.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093. The examiner can normally be reached Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732